The main question in the appeal is whether the Circuit Court erred in instructing the jury as to the rule of contributory negligence, as applicable under section 2139. Civil Code, 1902. That section provides: "If a person is injured in his person or property by collision with the engine or cars of a railroad corporation at a crossing, and it appears that the corporation neglected to give the signals required by this chapter, and that such *Page 253 
neglect contributed to the injury, the corporation shall be liable for all damages caused by the collision or to a fine recoverable by indictment, as provided in the preceding section, unless it is shown that, in addition to a mere want of ordinary care, the person injured, or the person having charge of his person or property, was, at the time of the collision, guilty of gross or wilful negligence, or was acting in violation of the law, and that such gross or wilful negligence or unlawful act contributed to the injury."
Beginning at folio 23 of the "Case," the Judge charged: "If you are satisfied by the preponderance or weight of the testimony that Mercer was killed, and he was killed at a traveled place, and he was killed by the carelessness and negligence of the railroad company, and he did not by his own act contribute to his injury, then your verdict should be for the plaintiff for such damages as you think she has sustained under the testimony in the case, and that is for you, proportioned to the injury sustained. Now, the law is this: if any one is killed by a railroad company, and he by his own carelessness and negligence contributes to the killing, if he was careless and negligence himself, and by his carelessness and negligence contributed to his death, then the railroad is not liable. Or if the railroad was careless and negligent, and if the party killed was also careless and negligent, and if the admixture of the carelessness of the two brought about the injury, then the railroad is not liable. But wherever a party is killed through the carelessness and negligence of the railroad, and he did not by his own act contribute to the injury, the railroad is liable."
Again, beginning at folio 32, the Judge charged: "If he was killed through any negligence and carelessness of the railroad, if there was any absence of due care and precaution on their part, and he did not by his own act contribute to his own injury, the plaintiff is entitled to recover her damages not exceeding the amount sued for, $1,950, as in your opinion is proportioned to the injury sustained by her. If, on the contrary, the railroad was negligent and killed him, *Page 254 
and he was careless and negligent on his part, and failed to observe due precaution and didn't do what a man under similar circumstances should have done, a man of ordinary reason and prudence should have done, or if he failed to do what a man under similar circumstances should have done, and he was a man of ordinary reason, and he by his own act contributed towards his injury, your verdict should be for the railroad; or if the railroad was careless and negligent, and he was careless and negligent, and the carelessness and negligence of the two was the proximate or near cause of his injury, your verdict should be for the railroad. But if he was killed through the carelessness and negligence of the railroad, and he was not careless and negligent himself, then your verdict should be for the plaintiff for the amount, under the testimony which you think proportioned to the injury sustained by her."
The foregoing fairly represents the main charge of the trial Judge upon the point under consideration, and it is manifest therefrom that the jury were not instructed in accordance with the statute quoted; for, under these instructions, any ordinary negligence of plaintiff's intestate, which proximately contributed to his death, would defeat recovery; whereas, under the statute, such recovery would not be defeated by the contributory negligence of plaintiff's intestate, unless at the time of the collision he was guilty of gross or wilful negligence or conduct in violation of law, which proximately contributed to the injury. Bowen v. Ry. Co., 58 S.C. 230,36 S.E., 590. This error was further emphasized in responding to plaintiff's sixth request to charge, as follows: "`6. If the jury believe from the testimony that the signals were not given as required by statute, and that Mercer was killed upon the crossing, then they must find for the plaintiff, Mrs. Mercer, the mother, unless it is shown by the testimony that Jim Mercer at the time of the killing was guilty of gross or wilful negligence.' I charge you that she would be entitled to recover, unless you are satisfied that he by his own carelessness or negligence contributed to his own *Page 255 
injury, and that was the direct and proximate cause of his injury."
There is nothing in the whole charge which in any way attempted to instruct the jury as to this requirement of the statute, unless it be found in charging defendant's sixth request, as follows: "`6. If the jury find that the place in question was a public road crossing or traveled place, within the meaning of the statute, and that the defendant did not ring its bell or blow its whistle, as required by statute, they must still find for the defendant, if they are satisfied that James Mercer was guilty of gross negligence, and such negligence as contributed to his injury.' I charge you that."
This isolated sentence ought not to be construed as removing the error pointed out. The proper construction of the whole charge giving this last portion all the force it deserves is that the plaintiff was not entitled to recover (1) if her intestate was guilty of ordinary negligence, proximately contributing to the injury; (2) if her intestate was guilty ofgross negligence proximately contributing to the injury. After the said charge of the defendant's sixth request, the Court again impressed the jury in these words: "I charge you, gentlemen, as I have before charged you, that if the railroad was guilty of carelessness and negligence in killing Mercer, if they did kill him, and there was no negligence or carelessness on the part of Mercer, then your verdict should be for the plaintiff. If Mercer by his own carelessness and negligence contributed to his injury, then he cannot recover. Or if the railroad was careless and negligent and the admixture of the carelessness of the two was the cause of Mercer's injury, if he was injured, your verdict should be for the railroad."
It seems very clear to me that the jury could not but be impressed with the idea that ordinary negligence on the part of the plaintiff's intestate would defeat recovery if such negligence contributed proximately to the injury, a view in conflict with the provisions of the statute. The second, third and seventh exceptions, raising this question, ought to be *Page 256 
sustained, and the judgment of the Circuit Court ought to be reversed for such error.
The fact that the "Case" does not state the testimony, seems to me to be immaterial on this question. The case shows what the issues under the pleadings are and the charge was applicable to such issues. Under such circumstances, a presumption arises that there was some testimony upon the issues which were submitted to the jury. This is not a case in which we are called upon to review findings of fact and, therefore, the cases cited by respondent's counsel do not apply. The questions of law raised are sufficiently presented by the pleadings, charge in submission of issues to the jury and the exceptions thereto.